In a proceeding to settle judicially the account of the executors of the estate of William F. Tribble, deceased, Paul S. Tribble (an objeetant) appeals from an order of the Surrogate’s Court, Suffolk County, entered January 4, 1965, which granted the executors’ motion to dismiss his answer and objections to the account on the ground that he was not a person interested in the accounting proceeding and had no status to file objections. Order affirmed, without costs (Matter of Halsted, 172 Misc. 632). Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.